Name: Commission Regulation (EEC) No 85/83 of 14 January 1983 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 with regard to the use made of skimmed-milk powder intended for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 15 . 1 . 83 Official Journal of the European Communities No L 13/7 COMMISSION REGULATION (EEC) No 85/83 of 14 January 1983 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 with regard to the use made of skimmed-milk powder intended for use in feed for animals other than young calves 2. In the fifth indent of Article 16 (3) the words 'feed for (a) pigs, and (b) poultry' are replaced by 'feed for animals other than young calves'. Article 2 Regulation (EEC) No 443/77 is hereby amended as follows : 1 . In the title of the Regulation the words 'for pigs and poultry' are replaced by 'for animals other than young calves'. 2 . In the fifth indent of Article 8 (2) the words 'feed (a) for pigs, and (b) for poultry' are replaced by 'feed for animals other than young calves'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulations (EEC) No 368/77 (3) and (EEC) No 443/77 (4), both as last amended by Regulation (EEC) No 3520/82 (^ made provision for the sale, by tender or at a fixed price respectively, of skimmed-milk powder for use in feed for pigs and poultry ; whereas the restriction to pigs and poultry was intended to exclude young calves as defined in Commission Regulation (EEC) No 2793/77 (6), as last amended by Regulation (EEC) No 3282/82 Q ; whereas Regulations (EEC) No 368/77 and (EEC) No 443/77 should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 368/77 is hereby amended as follows : 1 . In the title of the Regulation the words 'for pigs and poultry' are replaced by 'for animals other than young calves'. Article 3 In all Community Acts mentioning the titles of Regu ­ lation (EEC) No 368/77 and (EEC) No 443/77 the reference is to be taken to be to the titles as laid down by this Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 52, 24 . 2. 1977, p. 19 . (4) OJ No L 58 , 3 . 3 . 1977, p. 16 . (*) OJ No L 369, 29 . 12 . 1982, p. 13 . (6) OJ No L 321 , 16 . 12 . 1977, p. 30 . fl OJ No L 348, 8 . 12 . 1982, p. 19 .